UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Technology Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 27 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Technology Fund returned 8.98% during the 12-month period ended October 31, 2012, outperforming the 6.83% return of the benchmark, the S&P® North American Technology Sector Index. The fund also outpaced the 2.73% average return of its peer group, Morningstar Technology Funds. The fund's three-year average annual total return is 12.71%, which compares favorably with the 11.39% return of its benchmark and the 10.66% return for its peer group. Management Process In choosing securities, portfolio management uses a combination of three analytical disciplines: Bottom-up research. Portfolio management looks for individual companies that it believes have a history of above-average growth, strong competitive positioning, attractive prices relative to potential growth, innovative products and services, sound financial strength, and effective management, among other factors. Growth orientation. Portfolio management generally looks for companies that it believes have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. Top-down analysis. Portfolio management considers the economic outlooks for various industries within the technology sector and looks for those that may benefit from changes in the overall business environment. Technology stocks underperformed the broader market during the annual period, falling well short of the 15.21% return of the Standard & Poor's 500® (S&P 500) Index. This substantial underperformance obscures the fact that the technology sector in fact did quite well for the majority of the year. Buoyed by the strong return of Apple, Inc., which lifted technology indices due to its large weighting within the sector, technology stocks comfortably outpaced the S&P 500 through the first 10 months of the annual period. However, the technology sector underperformed the general market by a wide margin in September and October 2012, as concerns about the U.S. fiscal cliff and slowing capital expenditures became more pronounced. Many U.S. technology companies that reported earnings during October 2012 indicated softness in U.S. corporate spending, which they attributed to the upcoming election and fiscal cliff. The sector also took a hit from the autumn downturn in Apple, where concerns about the company's profit margins drove shares well off of their September peak. Fund Performance The largest contribution to performance, by far, came from our position in Apple. Despite its October slump, the stock outperformed the rest of the sector due to its robust product cycle and the announcement of a cash dividend. We held a large position in Apple on the belief that the market was underestimating its growth prospects in the emerging markets in general, and China in particular. We also saw the stock as being reasonably valued, especially when the company's large cash balance was taken into account. While the stock lost ground in the final weeks of the period, we retained our position on the belief that the recent decline in its profit margins was only a temporary phenomenon. The fund's relative performance also was boosted by our positioning in Hewlett-Packard Co.,* where we began the period with a large underweight and subsequently cut our position to zero. We anticipated that HP's attempted turnaround would be a long, multiyear process, and we were concerned about the need for a strategic refocusing in the company's services division, the impact of the trend toward "paperless environments" on its printer division and the weaker sales and rising competition within the personal-computer industry. * Not held in the portfolio as of October 31, 2012. Other key contributors during the annual period were Ellie Mae, Inc., Cirrus Logic, Inc., Ariba, Inc.* and Kenexa Corp. Ellie Mae, which sells software to mid-market mortgage originators, and benefited from the apparent rebound in the U.S. housing market. The company helps mortgage originators deal with the more complex regulatory environment that has followed the housing bubble. This has enabled it to cross-sell more product/functionality to customers. Cirrus Logic is a supplier of high-end audio chips to Apple, and we correctly anticipated that the company's close research-and-development cooperation with Apple would enable it to remain the supplier to the iPhone 5 and to increase the dollar value of the technology it contributes to each phone. Ariba and Kenexa both saw their shares rise following acquisitions, as Ariba was purchased by the German software giant SAP AG,* and Kenexa was purchased by IBM. While we don't invest with the specific goal of finding takeover targets, we believe our approach of holding a large weighting in small- and mid-cap companies — rather than passively owning large-cap benchmark components — provides some exposure to stocks that are takeover targets for larger companies. * Not held in the portfolio as of October 31, 2012. On the negative side of the ledger, the largest detractor from performance was LogMeIn Inc., which offers software for remote IT maintenance and remote access to computing devices. The stock suffered when the company experienced softness in its European sales and was targeted for a patent lawsuit by a Canadian company. Our underweight positions in Visa, Inc. and MasterCard, Inc. also weighed on performance. While we were correct in being underweight the two stocks during the run-up to the legislation aimed at debit card companies — referred to as the "Durbin Amendment" — we underestimated the potential for the stocks to show sustained outperformance after the legislation came into effect. Similarly, our underweight position in eBay, Inc. cost us some relative performance. The company launched an initiative to make its PayPal service available at the physical point of sale in stores (rather than just as a way to pay for purchases on the Internet), thus becoming potentially a rival to Visa and MasterCard. The jury is still out whether this effort will be a success, but alternative payments were a hot investment theme in the past year and eBay shares benefited accordingly. Other key detractors were Rovi Corp.* — a vendor of on-screen guidance technology for cable and satellite operators that is being confronted by technological evolution and litigation challenges — and Informatica Corp., a software vendor that saw its shares pressured by management changes and a restructuring of its sales organization in the United States. We sold Rovi, but we continue to hold Informatica. * Not held in the portfolio as of October 31, 2012. As in recent annual periods, the fund's holdings in venture capital (VC) funds detracted modestly from performance. These investments, which were established in 2003-2004, have a limited market. "Rather than owning positions in slow- or no-growth businesses such as personal computing and printing, we look for opportunities in the faster-growing areas of our sector such as mobile computing, business analytics, smart networks, cloud computing, mobile commerce and mobile advertising." Outlook and Positioning We see the technology sector as being well positioned to outperform once the uncertainty related to the fiscal cliff begins to lift. We believe the technology sector continues to feature a number of positive characteristics, including strong profit margins, healthy balance sheets and the increasing return of cash to shareholders via dividends and share buybacks. Technology companies are positioned to benefit as corporations invest in technology that helps improve productivity and/or makes their product/service offerings more competitive in the slower-growth economic environment. For example, technologies that enable companies to use analytics to gain insights into the needs of their customers, that use cloud computing to reduce IT costs, or that provide employees with on-the-go data applications, all have the potential to deliver strong organic growth. With this as the backdrop, we continue to focus on the higher-growth areas within technology. Rather than owning positions in slow- or no-growth businesses such as personal computing and printing, we look for opportunities in the faster-growing areas of our sector, such as mobile computing, business analytics, smart networks, cloud computing, mobile commerce and mobile advertising. In this way, we favor companies with differentiated — rather than commoditized — technologies. We will continue to focus our bottom-up research efforts on identifying these opportunities in the months and years ahead. Ten Largest Equity Holdings at October 31, 2012 (53.5% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 17.8% 2. Google, Inc. Provides a Web-based search engine for the Internet 9.6% 3. QUALCOMM, Inc. Developer and manufacturer of communication systems 6.6% 4. Microsoft Corp. Developer of computer software 3.7% 5. EMC Corp. Provider of enterprise storage systems, software, networks and services 3.4% 6. Oracle Corp. Provider of database management software 3.2% 7. Amazon.com, Inc. Online retailer 2.5% 8. Teradata Corp. Develops and markets computer software 2.5% 9. Cognizant Technology Solutions Corp. Provides custom information technology consulting and technology services 2.4% 10. Cisco Systems, Inc. Developer of computer network products 1.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 54 for contact information. Portfolio Management Team Frederic L. Fayolle, CFA, Director Lead Portfolio Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset Management and the Technology team in July 2000 after 10 years of experience with Philips Electronics in the USA with responsibility for Philips's CRT display industry research for North America. • Senior fund manager covering technology and internet stocks: Frankfurt. • MS in Engineering from University of Michigan; MS in Engineering from Ecole Centrale Paris; MBA with finance concentration from University of Michigan Business School. Clark Chang, Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset Management in 2007 after seven years of experience as senior analyst for technology sector for Firsthand Capital Management, Nollenberger Capital Partners and Fulcrum Global Partners. • Global Equity analyst for Technology Fund: New York. • BS in Computer Science from University of California, Los Angeles (UCLA); MBA with Finance concentration from Anderson School of Management, UCLA. Walter Holick, Director Portfolio Manager of the fund. Joined the fund in 2009. • Joined the Company in 1990 as fund manager for global equities: technology, telecommunication services and media. • Head of Technology Sector Team; senior fund manager: Frankfurt. • Master of Social Science in Money, Banking and Finance, University of Birmingham, UK; Diplom-Kaufmann (German Master's degree in business and economics), J.W. Goethe-Universität, Frankfurt. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Technology Funds category represents funds that buy stocks of high-technology businesses, concentrating primarily on computer, semiconductor, software, networking and Internet companies. Some may also buy medical-device and biotechnology stocks or concentrate on a single technology industry. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Cloud computing is a general term for anything that involves delivering hosted services over the Internet. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 8.98% 12.71% 0.13% 7.14% Class B 7.76% 11.48% -0.96% 5.96% Class C 8.10% 11.69% -0.76% 6.17% S&P 500® Index† 15.21% 13.21% 0.36% 6.91% S&P® North American Technology Sector Index†† 6.83% 11.39% 1.35% 9.03% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 2.71% 10.51% -1.05% 6.51% Class B (max 4.00% CDSC) 4.76% 10.94% -1.16% 5.96% Class C (max 1.00% CDSC) 8.10% 11.69% -0.76% 6.17% S&P 500® Index† 15.21% 13.21% 0.36% 6.91% S&P® North American Technology Sector Index†† 6.83% 11.39% 1.35% 9.03% No Sales Charges Life of Class S* Class S 9.10% 12.82% 0.20% N/A 3.70% Institutional Class 9.35% 13.14% 0.53% 7.72% N/A S&P 500® Index† 15.21% 13.21% 0.36% 6.91% 4.11% S&P® North American Technology Sector Index†† 6.83% 11.39% 1.35% 9.03% 5.22% * Class S shares commenced operations on December 20, 2004. The performance shown for each index is for the time period of December 31, 2004 through October 31, 2012, which is based on the performance period of the life of Class S. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2012 are 1.04%, 2.08%, 1.94%, 0.95% and 0.67% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. Net Asset Value Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/12 $ 10/31/11 $ Morningstar Rankings— Technology Funds Category as of 10/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 22 of 11 3-Year 47 of 24 5-Year 87 of 51 10-Year of 75 Class B 1-Year 46 of 23 3-Year 99 of 51 5-Year of 71 10-Year of 83 Class C 1-Year 39 of 19 3-Year 86 of 44 5-Year of 67 10-Year of 82 Class S 1-Year 20 of 10 3-Year 43 of 22 5-Year 84 of 50 Institutional Class 1-Year 17 of 8 3-Year 31 of 16 5-Year 74 of 44 10-Year 95 of 69 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of October 31, 2012 Shares Value ($) Common Stocks 97.4% Consumer Discretionary 4.1% Internet & Catalog Retail Amazon.com, Inc.* Priceline.com, Inc.* Health Care 0.4% Health Care Technology HealthStream, Inc.* (a) Industrials 0.1% Commercial Services & Supplies Performant Financial Corp.* Information Technology 92.8% Communications Equipment 10.3% Aviat Networks, Inc.* Ciena Corp.* (a) Cisco Systems, Inc. F5 Networks, Inc.* Juniper Networks, Inc.* (a) Procera Networks, Inc.* (a) QUALCOMM, Inc. Computers & Peripherals 22.3% Apple, Inc. EMC Corp.* (a) QLogic Corp.* SanDisk Corp.* (a) Electronic Equipment, Instruments & Components 0.6% InvenSense, Inc.* (a) Neonode, Inc.* (a) NeoPhotonics Corp.* (a) RealD, Inc.* (a) Internet Software & Services 18.2% Baidu, Inc. (ADR)* (a) Bazaarvoice, Inc.* (a) eBay, Inc.* (a) Equinix, Inc.* (a) Google, Inc. "A"* IAC/InterActiveCorp. (a) Liquidity Services, Inc.* (a) LogMeIn, Inc.* (a) Open Text Corp.* (a) Opera Software ASA Responsys, Inc.* (a) Saba Software, Inc.* Telecity Group PLC The Active Network, Inc.* (a) Velti PLC* (a) Yahoo!, Inc.* Yandex NV "A"* IT Services 12.6% Accenture PLC "A" Amdocs Ltd. Camelot Information Systems, Inc. (ADR)* (a) Cognizant Technology Solutions Corp. "A"* EPAM Systems, Inc.* (a) Fiserv, Inc.* (a) International Business Machines Corp. InterXion Holding NV* MasterCard, Inc. "A" (a) ServiceSource International, Inc.* (a) Teradata Corp.* (a) VeriFone Systems, Inc.* Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 12.4% Altera Corp. Ambarella, Inc.* (a) Applied Materials, Inc. Avago Technologies Ltd. Broadcom Corp. "A"* Cavium, Inc.* (a) Cirrus Logic, Inc.* (a) Dialog Semiconductor PLC* Fairchild Semiconductor International, Inc.* (a) Integrated Device Technology, Inc.* (a) Intel Corp. (a) Intermolecular, Inc.* (a) LSI Corp.* MA-COM Technology Solutions Holdings, Inc.* (a) Marvell Technology Group Ltd. 8 63 MaxLinear, Inc. "A"* (a) Microchip Technology, Inc. (a) Microsemi Corp.* MKS Instruments, Inc. (a) NXP Semiconductors NV* (a) Semtech Corp.* (a) Teradyne, Inc.* (a) Texas Instruments, Inc. (a) Software 16.4% Allot Communications Ltd.* (a) ANSYS, Inc.* (a) Bottomline Technologies, Inc.* Cadence Design Systems, Inc.* (a) Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* Ellie Mae, Inc.* Imperva, Inc.* (a) Informatica Corp.* (a) Kenexa Corp.* Longtop Financial Technologies Ltd. (ADR)* (a) MICROS Systems, Inc.* Microsoft Corp. Oracle Corp. (a) Parametric Technology Corp.* (a) QLIK Technologies, Inc.* (a) Red Hat, Inc.* (a) Salesforce.com, Inc.* (a) Symantec Corp.* TIBCO Software, Inc.* Ultimate Software Group, Inc.* (a) Workday, Inc. "A"* Total Common Stocks (Cost $354,669,033) Other Investments 0.7% Adams Capital Management III LP (1.2% limited partnership interest)* (b) — Adams Capital Management LP (3.6% limited partnership interest)* (b) — Alloy Ventures 2000 LP (3.0% limited partnership interest)* (b) — Asset Management Association 1996 LP (2.5% limited partnership interest)* (b) — Asset Management Association 1998 LP (3.5% limited partnership interest)* (b) — GeoCapital IV LP (2.9% limited partnership interest)* (b) — Med Venture Associates III LP (2.7% limited partnership interest)* (b) — Total Other Investments (Cost $17,092,334) Securities Lending Collateral 20.0% Daily Assets Fund Institutional, 0.21% (c) (d) (Cost $124,998,325) Cash Equivalents 2.4% Central Cash Management Fund, 0.18% (c) (Cost $14,720,790) % of Net Assets Value ($) Total Investment Portfolio (Cost $511,480,482)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $510,635,584. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $240,141,151. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $288,305,452 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $48,164,301. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2012 amounted to $122,101,105, which is 19.6% of net assets. (b) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Adams Capital Management III LP** October 1997 to April 2008 Adams Capital Management LP** August 2000 to November 2000 Alloy Ventures 2000 LP** April 2000 to August 2007 Asset Management Association 1996 LP** June 1996 to July 2000 Asset Management Association 1998 LP** December 1998 to November 2001 GeoCapital IV LP** April 1996 to March 2000 Med Venture Associates III LP** September 1998 to May 2006 Total Restricted Securities ** These securities represent venture capital funds. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Consumer Discretionary $ $
